DETAILED ACTION
This is the first action on the merits for application 16757103 filed on 04/17/2020. Claims 1-36 are pending; claims 1-18 are canceled; claims 19, 21-24, 27-29, 36 will be examined.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 has been considered by the examiner.

Election/Restrictions
Applicant’s election of Group 4; claims 19, 21-24, 27-29, 34-36 in the reply filed on 07/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20, 25-26, 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1-3, 5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.
Note that: claims 34-35 are also withdrawn because claims 34 and 35 are depended on claims 31 and 30; wherein claim 30 has limitation of “torsional vibration damper arranged within the converter housing between the clutch and an output”, which this limitation is toward non-elected group, Figs.1-3. Therefore, claims 34-35 are withdrawn for that reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21-22, 24, 28-29, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berhan (US 20080099258 cited from IDS).
Berhan discloses:
Claim 19: A hybrid drive module (Fig.1, ¶[0002]) for a motor vehicle, comprising: 
a housing (34); 
an electric machine (24) with a rotary rotor (36) and a stator (26), the stator (26) rotationally fixed relative to the housing; and 
a torque converter (48), 
wherein the rotor (36) is arranged on a rotor carrier (e.g. 38), and the rotor carrier is fixedly connected to a hub (40 and 22), 
wherein the hub is rotatably supported by a first bearing (46) in a radial direction and an axial direction against a bearing shield (42,28) attached to the housing, 
wherein the hub is rotationally fixed to a converter housing (58) of the torque converter (48) with a rivet joint or a screw connection (59).

Claim 21: wherein the hub (40, 22) comprises a torque-transmitting interface (22) to a first half (18) of an offset compensation element (16), a second half (e.g. spring portion of 16) of the offset compensation element (16) is connectable to a crankshaft (10) of an internal combustion engine (¶ [0022]) in a torque-transmitting manner, and the offset compensation element (16) is configured for compensating for a radial offset and an axial offset between the first and second halves.

Claim 22: wherein the first half (18) of the offset compensation element (16) comprises a tooth system (e.g. spline of 18) on an end face of the first half of the offset compensation element (see Fig.1), the tooth system engaging with a tooth system formed on an end face of the hub (e.g. spline of 22) such that the first half of the offset compensation element is connected to the hub in a torque-transmitting manner.

Claim 24: wherein the second half (e.g. spring portion of 16) of the offset compensation element is connectable to the crankshaft (10) with a flexplate (14).

Claim 28: wherein the converter housing (e.g. case of 48) is supported by a second bearing (see annotated Fig.1 below) against a second bearing shield (see annotated Fig.1 below) of the hybrid drive module.

    PNG
    media_image1.png
    611
    718
    media_image1.png
    Greyscale

Claim 29: wherein the stator (26) is directly attached to the bearing shield (28).

Claim 36: A drive train for a motor vehicle, comprising the hybrid drive module (¶[0002]) of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan (US 20080099258) in view of Carlson (US 4663813)
Claim 23: Berhan does not disclose wherein the tooth system between the hub and the first half (18) of the offset compensation element is preloaded by a screw.
Carlson teaches spline teeth (Fig.5: 12,14) is preloaded by a screw (26).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have tooth system is preloaded by a screw as taught by Carlson in the invention of Berhan for the purpose of maintain spline engagement.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan (US 20080099258) in view of Bartha (EP 1886860A1)
Claim 27: Berhan does not disclose wherein the rotor carrier is screwed, riveted, or welded to the hub.
Bartha teaches hybrid module (Fig.1, 1) having electric machine with rotor carrier (24) is riveted (via 26) to a hub (20)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have rotor carrier is riveted to the hub as taught by Bartha in the hybrid module of Berhan so that it would be easy manufacture of the parts of the entire rotor and also different materials for the individual parts can be used (Bartha: page 3 lines 35-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659